t c memo united_states tax_court ronald a and kellie j weigelt petitioners v commissioner of internal revenue respondent docket no filed date ronald a and kellie j weigelt pro_se julie l payne for respondent memorandum opinion dawson judge this case was assigned to special_trial_judge carleton d powell pursuant to sec_7443a and rule sec_180 sec_181 and sec_183 the court agrees with and adopts the opinion of the special_trial_judge which is set forth below opinion of the special_trial_judge powell special_trial_judge by notice_of_deficiency dated date respondent determined a deficiency in petitioners' federal_income_tax for the taxable_year in the amount of dollar_figure at the time the petition was filed petitioners resided in federal way washington the issues are whether petitioners are entitled to a deduction for contributions made to individual_retirement_accounts ira's and whether petitioners are entitled to an overpayment of income taxes paid on separation benefits received from the u s army army petitioners timely filed a petition with this court disputing the disallowance of the ira deduction and claiming an overpayment in the amount of dollar_figure the alleged overpayment results from the inclusion of dollar_figure in income that petitioners contend is exempt from taxation under sec_104 the facts concerning the dollar_figure have their genesis in the disintegration of the soviet union and the winding down of unless otherwise indicated section references are to the internal_revenue_code in effect for the year in issue and all rule references are to the tax_court rules_of_practice and procedure the cold war in ronald a weigelt petitioner joined the army and after completing officer's candidate school was commissioned an officer in the u s army reserves petitioner had planned to make the army a career in the army began a reduction in force because of the changes in the international situation on date petitioner was honorably discharged from the army and received a special separation benefit ssb payment in the amount of dollar_figure prior to his discharge petitioner applied to the department of veterans affairs dva for a disability pension on date the dva notified petitioner by letter that he was entitled to monthly disability compensation benefits commencing date date and date in the respective amounts of dollar_figure dollar_figure and dollar_figure the letter however also informed him that you have received a special separation benefit ssb payment of dollar_figure from the army we must withhold benefit payments until we recover that full amount we will then automatically begin monthly payments on their joint federal_income_tax return petitioners reported the dollar_figure ssb payment petitioners also claimed a dollar_figure deduction for two dollar_figure ira contributions upon examination respondent determined that petitioners had unreported income from wages and interest in the respective amounts of dollar_figure and dollar_figure and that the deduction claimed for the ira contributions was not allowable while the return was being examined petitioners filed an amended return omitting the ssb payment from income the amended_return was treated as a claim_for_refund and was denied by respondent petitioners do not dispute the adjustments to the wage and interest_income they do however contest the disallowance of the ira contributions deduction and contend that the ssb payment is nontaxable and accordingly they are entitled to an overpayment the parties agree that if the ssb payment is nontaxable petitioners' adjusted_gross_income is dollar_figure the issues raised both depend on the taxability of the ssb payment with regard to the ira issue under sec_219 an individual is allowed a deduction for qualified retirement contributions sec_219 however limits the deduction where an individual or the individual's spouse is an active_participant for any part of the taxable_year of certain pension plans an active_participant includes a participant in a plan established for its employees by the united_states sec_219 petitioner was an active_participant during in the case of married individuals filing a joint_return the deduction when one individual is an active_participant is reduced using a ratio determined by dividing the amount of the taxpayers' adjusted_gross_income in excess of dollar_figure by dollar_figure adjusted_gross_income as reported dollar_figure plus adjustments to income dollar_figure plus disallowed ira contributions deduction dollar_figure minus the ssb payment dollar_figure sec_219 and this results in the total disallowance of the ira deduction for filers of joint returns where the total adjusted_gross_income exceeds dollar_figure felber v commissioner tcmemo_1992_418 affd without published opinion 998_f2d_1018 8th cir if the dollar_figure ssb payment is includable in petitioners' gross_income no deduction would be allowed for the ira contributions accordingly we now turn to that issue the ssb payment was made under u s c sec c and d under these provisions a reserve officer who has completed more than years of active_service and is involuntarily discharged is entitled to a lump-sum separation payment equal to the product of the total years of active_service times the monthly basic_pay at the time of the discharge multiplied by sec_61 provides that gross_income means all income from whatever source derived unless congress specifically exempts certain income from inclusion the broad language of sec_61 requires its inclusion 348_us_426 the broad reach of sec_61 therefore would include the ssb payment in gross_income to be sure congress may exempt types of income from taxation however exemption from taxation must be clearly made out and not rest on doubt or ambiguity 161_us_134 on rehearing 163_us_416 an exemption cannot rest upon mere implications 311_us_60 see also 485_us_351 sec_104 excludes from income amounts received as a pension for personal injuries or sickness resulting from active_service in the armed_forces the parties agree that with respect to the disability compensation received from the dva those payments would be exempt under sec_104 the ssb payment however was not made for personal_injury_or_sickness the payment was made under u s c sec c because of petitioner's separation from active_service prior to normal retirement and was based in part on his years of active_service there are two distinct potential sources for the payment--the ssb payment and the dva disability compensation u s c sec h provides however that a member of the armed_forces who has received separation pay under this section based on service in the armed_forces shall not be deprived by reason of his receipt of such separation pay of any disability compensation to which he is entitled under the laws administered by the department of veterans affairs but there shall be deducted from that disability compensation an amount equal to the total amount of separation pay received u s c sec h petitioner does not dispute that normally the ssb payment would be includable in gross_income see 49_tc_599 47_tc_274 on the other hand petitioner argues that since he in effect is required to repay that amount from the nontaxable dva disability compensation the ssb payment should also be treated as nontaxable this same issue was before the court in 76_tc_687 berger involved u s c sec publaw_89_718 sec 80_stat_1115 repealed by publaw_96_513 94_stat_2870 that section provided that a member of the reserves who was involuntarily released from active_duty was entitled to readjustment pay based on his years_of_service if however the member was entitled under repealed u s c sec b to disability compensation from the dva then known as the veteran's administration an amount equal to percent of the readjustment payment is deducted from the disability compensation in berger as here the taxpayer argued that the readjustment pay he received should be reclassified as disability compensation excludable from income under sec_104 berger v commissioner supra pincite in rejecting that argument the court noted that the legislative_history reveals the congressional awareness of the plight of servicemen who have been involuntarily released from active_duty and who are immediately entitled to both a lump-sum readjustment payment and disability compensation congress provided that these veterans would receive readjustment pay and that upon subsequent confirmation of entitlement to disability compensation the readjustment pay in essence would be repaid to the government by a deduction from the disability compensation congress could have enacted a law which would have allowed the immediate exclusion of readjustment payments from taxation however congress did not choose to have the lump-sum readjustment payments treated in this manner congress deliberately determined that a veteran covered by u s c sec b would be permitted to receive veterans' administration disability compensation upon restoring to the government that 75-percent portion of the readjustment payment id pincite the repealed section of title would appear to be the lineal ancestor of u s c sec while u s c sec h mandates a 100-percent recovery_of the ssb payment before petitioner would receive the dva disability compensation in substance the two provisions are the same congress could have provided that the ssb payment received under u s c sec c was nontaxable to the extent it was subject_to recoupment under u s c sec h we have searched the statutory language and the legislative_history of u s c sec and find no indication that congress intended that an ssb payment would be tax exempt under these circumstances see h rept in sum congress did not provide for such an exemption and we cannot infer one see 904_fsupp_1312 m d ala contrary to petitioners' argument 540_f2d_1196 4th cir is inapposite that case concerned the tax treatment of retirement pay and the retroactive granting of increased disability compensation because the dollar_figure ssb payment was properly included in petitioners' income petitioners' adjusted_gross_income exceeds dollar_figure accordingly the dollar_figure deduction for the ira contributions is not allowable under sec_219 to reflect the foregoing decision will be entered for respondent
